DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “one or more circuit components formed at least partially in the semiconductor material of the core,” as recited in claim 1, “forming circuit components at least partially within the semiconductor material of the interposer core,” as recited in claim 14, and “one or more circuit components formed at least partially in the semiconductor material of the core; multiple vertical contacts extending through the core,” as recited in claim 23 respectively.
Claims 2-13, 15-22 and 24-26 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Re Claims 1, 13 and 26, Maruyama et al. (US 2011/0024172) disclose interposer comprising core layer  having a through conductive via, multi redistribution layer formed upper and lower portion of the core layer having multiple electrical connections. However, Maruyama et al. do not disclose the aforementioned allowable limitations of the instant application as claimed in claims 1, 14 and 23 respectively. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
June 24, 2021